                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

PEARSON DOUGLAS,                                         )
                                                         )
                                Plaintiff,               )
                                                         )
                           v.                            )        No. 2:20-cv-00010-JPH-DLP
                                                         )
WARDEN,                                                  )
                                                         )
                                Defendant.               )

         ORDER DISMISSING PETITION FOR A WRIT OF HABEAS CORPUS

        Petitioner Pearson Douglas (or Douglas Pearson) brought this action pro se by filling out

the Court’s form petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. He alleges that

his placement in segregated housing violates the Constitution.

        Rule 4 of the Rules Governing Section 2254 Proceedings in the United States District

Court provides that upon preliminary consideration by the Court, “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in the district court, the

judge must dismiss the petition and direct the clerk to notify the petitioner.” It plainly appears from

Mr. Douglas’s habeas petition that this action must be dismissed for lack of jurisdiction.

        Challenges to the conditions of confinement must be brought in a civil rights action under

42 U.S.C. § 1983, rather than a habeas action, as Mr. Douglas attempts in this petition. 1 See

Muhammad v. Close, 540 U.S. 749, 750 (2004) (per curiam) (“Challenges to the validity of any

confinement or to particulars affecting its duration are the province of habeas corpus; requests for

relief turning on circumstances of confinement may be presented in a § 1983 action.”). A § 2254




1
 Mr. Douglas has at least one civil rights action raising similar allegations to those raised here.
See Pearson v. Dwenger, 4:19-cv-00285-SEB-DML.
                                                    1
habeas action is inappropriate because, in any such action, “the successful petitioner must

demonstrate that he ‘is in custody in violation of the Constitution or laws or treaties of the United

States.’” Brown v. Watters, 599 F.3d 602, 611 (7th Cir. 2010) (quoting 28 U.S.C. § 2254(a)). “[A]

habeas corpus petition must attack the fact or duration of one’s sentence; if it does not, it does not

state a proper basis for relief.” Washington v. Smith, 564 F.3d 1350, 1350 (7th Cir. 2009).

       This action is DISMISSED without prejudice for lack of jurisdiction. Final judgment shall

now issue.

SO ORDERED.

Date: 3/4/2020




Distribution:

PEARSON DOUGLAS
232811
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                                  2
